DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 01/27/2022.
The substitute specification filed 03/15/2022 has been entered.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, fails to teach, an assembly with a card reader which is arranged in a housing comprising:
a frame element;
the card reader; and
the housing including a pivotable flap which, in an open state, enables access to the card reader, and which, in a closed state, prevents access to the card reader, and the pivotable flap having an opening, through which a card can be fed to the card reader and can be dispensed by way of the card reader in the closed state of the pivotable flap, wherein the pivotable flap is connected to the frame element via the housing, characterized in that the assembly has an elastically deformable element for resiliently mounting the card reader, the elastically deformable element connected fixedly to the frame element and connected to the card reader in that the assembly has a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/APRIL A TAYLOR/Examiner, Art Unit 2887        

/THIEN M LE/Primary Examiner, Art Unit 2887